Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000666
                                                       08-AUG-2012
                                                       01:31 PM



                        NO. SCPW-12-0000666


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   MICHAEL C. TIERNEY, Petitioner,


                                 vs.


 THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT COURT OF

                  THE FIRST CIRCUIT, Respondent.



                       ORIGINAL PROCEEDING

              (CR. NO. 08-1-0869; S.P.P. 12-1-0011)


                              ORDER

        (By: Recktenwald, C.J., Nakayama, Acoba, McKenna,

                        and Pollack, JJ.)


          Upon consideration of Michael Tierney's petition for a

writ of mandamus and the papers in support, it appears that

petitioner fails to demonstrate a clear and indisputable right to

relief inasmuch as (1) a rejection of an application for a writ

of certiorari is final and cannot be vacated, see HRAP 40.1(h),

and (2) petitioner is actively pursuing the remedies available to

him in the circuit court for an evidentiary hearing and the

appointment of counsel.   Therefore, petitioner is not entitled to

mandamus relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative


means to redress adequately the alleged wrong or obtain the


requested action).    Accordingly, 


          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai'i, August 8, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama


                                /s/ Simeon R. Acoba, Jr.


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack





                                  2